AFFIRM; and Opinion Filed October 1, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-00873-CV

                             DELILAH DRINKS, Appellant
                                        V.
                       PACIFIC UNION FINANCIAL, LLC, Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-00630

                            MEMORANDUM OPINION
                          Before Justices Lang, Fillmore, and Schenck
                                  Opinion by Justice Fillmore
       Before the Court is appellant’s unopposed motion to affirm appealed judgment. Pursuant

to Texas Rule of Appellate Procedure 42.1(a)(1), we grant the motion and affirm the trial court’s

judgment without regard to the merits. See TEX. R. APP. P. 42.1(a)(1).




                                                 /Robert M. Fillmore/
                                                 ROBERT M. FILLMORE
                                                 JUSTICE



180873F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 DELILAH DRINKS, Appellant                          On Appeal from the 191st Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00873-CV         V.                      Trial Court Cause No. DC-17-00630.
                                                    Opinion delivered by Justice Fillmore,
 PACIFIC UNION FINANCIAL, LLC,                      Justices Lang and Schenck participating.
 Appellee

       In accordance with this Court’s opinion of this date, we AFFIRM the trial court’s judgment
without regard to the merits.

       As agreed by the parties, we ORDER that each party bear its own costs of this appeal.


Judgment entered this 1st day of October, 2018.




                                              –2–